


FIRST AMENDMENT
TO
LOAN AGREEMENT




THIS FIRST AMENDMENT TO LOAN AGREEMENT (“First Amendment”), is made and entered
into as of this 1st day of February, 2011, by and between Daktronics, Inc.
(“Borrower”) and Bank of America, N.A. (“Lender”).


RECITALS


A.  
 On or about December 23, 2010, the parties entered into a Loan Agreement which
described the terms and conditions under which Lender would make available to
Borrower the Revolving Loan.



B.  
The parties are in mutual agreement that Section 2.1 of the Loan Agreement
should be amended.



NOW, THEREFORE, based on the mutual covenants and other consideration contained
herein, the parties agree to amend the Loan Agreement as follows:
 
1.  
Section 2.1 Revolving Loan,  is amended to read as follows: “Upon the terms and
subject to the conditions hereof, Lender agrees to make available a revolving
loan (the “Revolving Loan”) to Borrower of Ten Million and No/100 Dollars
($10,000,000.00) on the Closing Date.  Borrower may obtain advances, prepay and
obtain new advances under the Revolving Loan, subject to the prepayment
provisions of Section 2.2.  Lender also agrees to made available to the Foreign
Subsidiaries letters of credit, multicurrency borrowings and bank guarantees
(“Alternative Borrowing”), in an amount not to exceed the Revolving Loan amount,
it being understood and agreed that the amount available to be borrowed under
the Revolving Loan shall be correspondingly reduced by the face amount of all
Alternative Borrowing issued.  Lender shall charge an origination fee equal to a
per annum basis of .50% of the face amount of any international letters of
credit issued hereunder, payable in advance quarterly on the last day of the
prior calendar quarter, as well as charge its standard issuance, documentation
and examination fees therefor.  All Alternative Borrowing shall have an
expiration date no later than twenty four (24) months from the date of
issuance.  Lender shall have no obligation to issue Alternative Borrowing, or to
amend, extend, renew or replace any Alternative Borrowing, unless it is in form
and substance acceptable to Lender.  The Alternative Borrowing shall be
guaranteed by Borrower’s Guaranty.”

 
2.  
Borrower’s Reaffirmation of Agreements.  Borrower herein reaffirms with Lender
its agreements and obligations under the Loan Agreement and other loan documents
executed in connection therewith and acknowledges that except for the
modifications made herein, in all other respects   the Loan Agreement and other
related loan documents remain in full force and effect, and that a default
hereunder shall constitute a default thereunder.

 
3.  
Waiver of Claims.  Borrower waives and releases all known or unknown, absolute
or contingent, claims, defenses, set-offs or counterclaims against Lender or its
shareholders, directors, officers, employees and agents existing as of the date
of this First Amendment.

 
4.  
Costs.  All attorneys’ fees and expenses incurred by Lender with respect to the
preparation of this First Amendment shall be paid by Borrower.

 
5.  
Acknowledgment.  Borrower hereby acknowledges receipt of a copy of this First
Amendment.

 
IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER TERMS
OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN
AGREEMENT.


IN WITNESS WHEREOF, the parties have caused this First Amendment to be duly
executed as of the date first written above.
 
BORROWER:
 
BANK:
Daktronics, Inc.
 
Bank of America, N.A.
           
By: /s/ William R. Retterath
 
By:  /s/ Michael T. Letsch
Name: William R. Retterath
 
Name: Michael T. Letsch
Title: Chief Financial Officer
 
Title: Vice President




 
 

--------------------------------------------------------------------------------

 
